Case 6:18-cr-60004-SOH Document 105               Filed 01/21/21 Page 1 of 8 PageID #: 545




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


ASHLEY JENSEN FRAZIER                                                              DEFENDANT


v.                                   6:18-cr-60004-002


UNITED STATES OF AMERICA                                                             PLAINTIFF

                                            ORDER

       Before the Court is a Report and Recommendation filed on October 1, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 103. Judge Bryant recommends that the Court deny Defendant Ashley Jensen Frazier’s

Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody. ECF No. 87. Defendant has filed objections. ECF No. 104. The Court finds

the matter ripe for consideration.

                                      I. BACKGROUND

       On April 17, 2018, Defendant was named in five counts of an eight-count indictment filed

in the Western District of Arkansas. ECF No. 1. Defendant’s husband was named in seven of the

eight counts in the indictment. Id. On September 18, 2018, Defendant pled guilty to Count Three

of the Indictment, and her Plea Agreement was submitted. ECF No. 33. Count Three charged

Defendant as follows:

       On or about January 3, 2018, in the Western District of Arkansas, Hot Springs Division,
       the defendant, ASHLEY JENSEN FRAZIER, knowingly and intentionally distributed a
       controlled substance, namely, a mixture or substance that contained methamphetamine, a
       Schedule II controlled substance, in violation of Title 21, United States Code, § 841(a)(1).

ECF No. 1, p. 1.
Case 6:18-cr-60004-SOH Document 105                          Filed 01/21/21 Page 2 of 8 PageID #: 546




        A Presentence Investigation Report (“PSR”) was prepared, and a final version was filed on

January 2, 2019. ECF No. 43. Pursuant to the United States Sentencing Guidelines (“USSG”), the

PSR calculated Defendant’s final total offense level at 25. Id at p. 9-10. The PSR assigned

Defendant a USSG range of 57 to 71 months incarceration. Id at p. 17. Defendant’s trial counsel

made no objection to the PSR (ECF No. 40) and instead submitted a Sentencing Memorandum in

which counsel requested a sentence no greater than 48 months. 1 ECF No. 52, p. 11-12. On April

17, 2019, Defendant was sentenced to 46 months imprisonment with credit for time served in

federal custody, 3 years of supervised release, and a $100 special assessment. ECF No. 60.

        Defendant filed her first Motion for Relief under 28 U.S.C. § 2255 on August 7, 2019. ECF

No. 70. Defendant then filed an Amended Motion to Vacate (ECF No. 87) alleging two bases for

relief, before eventually withdrawing one of those claims. ECF No 94. The remaining claim in

Defendant’s motion asserts that her trial counsel was ineffective for failing to object to the PSR

for its lack of a mitigating role reduction for calculating her sentencing range under the USSG.

The Government responded to this motion (ECF No. 90), and Defendant replied. ECF No. 91.

        Judge Bryant issued the instant Report and Recommendation for Defendant’s motion on

October 1, 2020. ECF No. 103. Judge Bryant concluded that Defendant’s trial counsel was not

ineffective for declining to object to the PSR and recommended that Defendant’s motion be denied.

Id, p. 9-10.

        In analyzing the decision of trial counsel to submit a sentencing memo instead of an

objection to the PSR, Judge Bryant highlighted counsel’s experience with sentencing and the usual

outcomes, and the unsettled nature of Defendant’s role in the criminal scheme relative to other



1
  Defendant’s counsel highlighted Frazier’s history of mental health and addiction issues, and her improvement
regarding both issues during her confinement as support for the requested variance of a lower sentence. ECF No. 52,
p. 4-7, 12.

                                                         2
Case 6:18-cr-60004-SOH Document 105                    Filed 01/21/21 Page 3 of 8 PageID #: 547




defendants. Judge Bryant noted that counsel’s testimony indicated that he has achieved more

success getting lower sentences by seeking a variance through a sentencing memo than by making

objections to PSRs. Judge Bryant also noted that an objection would require a spotlight on

Defendant’s role in the criminal enterprise and counsel mostly avoided that by highlighting

Defendant’s sympathetic background in a sentencing memo. Judge Bryant found that this decision

fell into the appropriate range of strategic decisions available to counsel in this situation and did

not demonstrate inadequate assistance of counsel. For the prejudice prong of the inquiry, Judge

Bryant notes that even if the decision to not object to the PSR showed ineffective assistance of

counsel, there is not a proper basis for concluding that the objection would have been granted if

made. He states that he does not address all facts related to potential prejudice because it was

unnecessary due to already determining that counsel was adequate.

        Defendant filed objections to Judge Bryant’s Report and Recommendation on October 14,

2020. ECF No. 104. Defendant makes initial objections to Judge Bryant’s assertions that there was

no basis for finding a mitigating role reduction and that applying the role reduction is left to the

sole discretion of the trial court. Defendant relies on these objections to support the larger objection

to Judge Bryant’s conclusion that she received adequate assistance of counsel during sentencing.

Defendant then objects to the conclusion that she has not demonstrated prejudice as a result of any

ineffective assistance of counsel. Finally, Defendant objects to Judge Bryant’s recommendation

that she not receive a Certificate of Appealability for her motion.




                                                   3
Case 6:18-cr-60004-SOH Document 105                  Filed 01/21/21 Page 4 of 8 PageID #: 548




                                        II. DISCUSSION

       Pursuant to 28 U.S.C. § 646(b)(1), the Court will conduct a de novo review of the issues

related to Petitioner’s specific objections. The Court will separately address the objections related

to ineffective counsel, prejudice, and issuance of a Certificate of Appealability.

       a. Ineffective Assistance of Counsel Objections

       To prove ineffective assistance of counsel, Defendant must first show that her counsel’s

performance fell below an objective standard of reasonableness and Defendant was prejudiced as

a result. See Strickland v. Washington, 466 U.S. 668, 687-88 (1984). The Court’s review of an

ineffective assistance claim must be highly deferential, with “a strong presumption that counsel’s

performance was reasonable.” Love v. United States, 949 F.3d 406, 409 (8th Cir. 2020). Counsel’s

performance will be found ineffective only if it falls outside the “wide range of reasonable

professional assistance.” See Love v. United States, 949 F.3d at 410 (quoting Strickland v.

Washington, 466 U.S. at 689). The performance must be evaluated from counsel’s perspective at

the time to avoid any distortion of hindsight. See Love, 949 F.3d at 410 (citation omitted).

       Defendant’s initial objection relates to Judge Bryant’s assertion that there exists no basis

for believing that an objection to the lack of mitigating role reduction in the PSR would have been

granted. The Court notes that Defendant competently argues that the facts of the case offer some

support for finding Defendant could qualify for the mitigating role reduction and agrees that Judge

Bryant’s absolute view of the situation was not warranted. However, Defendant has not shown that

the facts of the case make her qualification for the mitigating role reduction conclusive. The

Government’s response to Defendant’s motion vigorously contests the assertion that the nature of

Defendant’s involvement in the criminal endeavor makes the mitigating role reduction applicable.

(ECF No. 90, p. 12-16). The government cites to multiple Eighth Circuit decisions to support its



                                                 4
Case 6:18-cr-60004-SOH Document 105                  Filed 01/21/21 Page 5 of 8 PageID #: 549




analysis of Defendant’s worthiness for the reduction. Id at 12-16. Defendant correctly points out

that more recent amendments in the sentencing guidelines are meant to have the reduction apply

more often than the government’s cited precedent suggests (ECF No. 103, p. 2-4). However, this

only moves a possible objection to the PSR into the realm of uncertainty and does not make it

conclusive in any party’s favor. This dispute over whether the facts show the reduction sought was

suitable for Defendant casts doubt on whether an objection to the PSR, if made, would have been

granted. The Court cannot conclude that Defendant was clearly “entitled” to the mitigating role

reduction as she claims in her objections. ECF No. 103, p. 6. While Defendant’s objection points

out an error in Judge Bryant’s blunt assessment of the facts, the Court does not find that it

ultimately undermines his conclusion.

       Defendant’s next objection is to any suggestion by Judge Bryant in his Report and

Recommendation that applying the mitigation role reduction was left solely to this Court’s

discretion. The Court finds that the concern behind this objection is not warranted. While

Defendant correctly notes that a court must begin with the proper USSG sentencing range when

considering a sentence, she is incorrect to worry that Judge Bryant suggested a court can disregard

a properly calculated USSG range. In the footnote cited by Defendant, the Court finds that Judge

Bryant was simply noting that an objection to the PSR would have to be granted by the trial judge

overseeing sentencing, and that the mitigating role reduction would not automatically be applied

simply due to counsel making an objection for its application. (ECF No. 103, p.7 n3).

Consequently, the Court finds this objection adds no weight to Defendant’s arguments against the

Report and Recommendation.

       Defendant utilized those initial objections to add support for her larger objection to Judge

Bryant’s conclusion that trial counsel was not ineffective for declining to object to the PSR for its



                                                 5
Case 6:18-cr-60004-SOH Document 105                   Filed 01/21/21 Page 6 of 8 PageID #: 550




lack of mitigating role reduction. The Court is not persuaded by Defendant’s argument. As

determined above, the Court finds that the applicability of the mitigating role reduction in this case

is contestable under the facts of the case, and not axiomatic as Defendant seems to imply from her

objection. With no mitigating role reduction included in the PSR, counsel could anticipate that any

objection for its application would be contested by the Government. Experience also informed

Defendant’s counsel of how infrequently such an objection is granted. Defendant’s arguments in

her objections to Judge Bryant’s conclusions note how the reduction’s scare application led to

amendments to the guidelines, which gives more support for counsel’s experience-based concerns

regarding the objection’s likelihood of success. Experience had also shown counsel there is greater

chance of success with requests for a variance from the USSG range as opposed to objections to

the PSR. Examining the perspective of counsel at the time, the Court finds that the decision to not

object to the PSR and instead seek a variance fits comfortably in the range of reasonable

professional assistance that cannot be deemed constitutionally inadequate. See Love at 409-410.

Accordingly, the Court finds that Judge Bryant’s conclusion that counsel provided effective

assistance is sound.

       b. Prejudice Objection

       A defendant is prejudiced by ineffective counsel if it is determined “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” See Strickland v. Washington at 694.

       Defendant objects to Judge Bryant’s assertion that even if counsel’s failure to object to the

PSR’s lack of a mitigating role reduction indicated ineffective assistance of counsel, Defendant

was not prejudiced by counsel’s performance. Due to already endorsing Judge Bryant’s conclusion

that counsel provided adequate assistance and made no professional error, the Court finds that this



                                                  6
Case 6:18-cr-60004-SOH Document 105                  Filed 01/21/21 Page 7 of 8 PageID #: 551




objection is now inconsequential and does not need further analysis. However, the Court does note

that Defendant received a sentence of 46 months, which would be the lowest sentence within the

USSG range applicable if the mitigating role reduction Defendant claims she deserved had applied.

See U.S. SENT’G GUIDELINES MANUAL § 5A (U.S. SENT’G COMM’N 2018).

       c. Certificate of Appealability

       An appeal may not be taken to a court of appeals for a final order in a proceeding under 28

U.S.C § 2255 unless a judge issues a certificate of appealability. See 28 U.S.C § 2253(c)(1)(B).

That certificate shall be issued only if applicant has “made a substantial showing of a denial of a

constitutional right.” See 28 U.S.C § 2253(c)(2). Such a showing is one that in which “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). This can be restated as “a showing that issues are

debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserve further proceedings.” See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).

       Defendant objects to Judge Bryant’s recommendation that no certificate of appealability

be granted for the instant motion. Defendant contends she has made a strong argument that she

was denied effective assistance of counsel and should be granted the right to appeal a denial of her

motion to vacate. The Court disagrees. As established above, Defendant’s counsel made a clearly

reasonable strategic decision under the circumstances to seek a variance instead of objecting to the

PSR. At best, Defendant made a showing that the mitigating role reduction’s applicability was

debatable if counsel objected to the PSR. It cannot be concluded that reasonable jurists would find

the situation unassailably in favor of Defendant’s qualification for the mitigating role reduction

and therefore counsel’s ineffectiveness as self-evident. Accordingly, the Court finds that




                                                 7
Case 6:18-cr-60004-SOH Document 105                 Filed 01/21/21 Page 8 of 8 PageID #: 552




Defendant has not met the requirement of a substantial showing of the deprivation of a

constitutional right.

                                          III. CONCLUSION

        Upon de novo review of the Report and Recommendation, and for the reasons discussed

above, the Court finds Defendant’s objections insufficient to cause the Court to deviate from Judge

Bryant’s Report and Recommendation. Accordingly, the Court hereby overrules Defendant’s

objections and adopts the Report and Recommendation (ECF No. 103) in toto. Petitioner’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

(ECF No. 87) is hereby DENIED. The Court will not issue a certificate of appealability because

Defendant has not made a substantial showing of the denial of a constitutional right.

        IT IS SO ORDERED, this 21st day of January, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                8
